Citation Nr: 0030498	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-12 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision which denied service 
connection for a seizure disorder.  The veteran requested a 
Travel Board hearing; such was scheduled for July 2000, but 
he failed to appear for the hearing.


REMAND

The veteran's claim for service connection for a seizure 
disorder was denied by the RO on the rational that the claim 
was not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That basis for denying a claim has 
been eliminated by a recent law, and the new law also 
provides a number of rules pertaining to VA's duty to assist 
a claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (November 9, 2000).  In view 
of this, the case must be remanded to the RO for 
readjudication under the new law.  The Board, below, notes 
some particular matters which require additional development.

The veteran had verified active duty in the Air Force from 
April 30, 1971 to June 8, 1971.  It is unclear whether all 
service medical records from this period of service have been 
obtained.  For example, records now in the folder include a 
medical history form for the veteran's administrative 
discharge from this period of service, but a related 
examination report is not on file.  The RO should obtain any 
other service medical records, as well as personnel records 
(particularly those concerning the reason for the 
administrative discharge), from this period of service.

The veteran has asserted that, after his Air Force service, 
he had active duty in the Army sometime in the early 1970s 
(he has given various dates and has suggested that he was 
given an administrative discharge from Army service as well).  
The RO has not verified such Army service or obtained related 
service medical and personnel records, and it should do so.

The veteran has asserted that he received treatment for the 
symptoms of a seizure disorder at the Albany VA Medical 
Center (VAMC) for about 20 years; he suggests he was 
mislabeled an alcoholic for many years, was recently 
diagnosed as having a seizure disorder, and the seizure 
disorder would have been diagnosed much earlier if proper 
testing had been done.  Exchange of beneficiary information 
forms in the claims folder indicate VA treatment in the 1970s 
and 1980s for alcoholism or for conditions not identified on 
the forms.  In 1998 the RO requested treatment records 
pertaining to the veteran from the Albany VAMC, but only for 
the period beginning August 1996.  The Albany VAMC 
subsequently forwarded medical records dated between 1997 and 
1998, some of which indicate that the veteran has been 
diagnosed as having a seizure disorder (as well as alcoholism 
and other conditions).  The RO should obtain copies of all 
treatment records pertaining to the veteran, beginning from 
June 1971, the time of his discharge from active duty in the 
Air Force.

In view of the foregoing, the case is remanded for the 
following action:

[The Board notes that the veteran is now 
using a different last name than the one 
he had during his period of active duty 
in the Air Force.  In searching for 
records, the RO should assure that both 
last names are checked.] 

1.  The RO should obtain, from the 
service department, verification of the 
dates, branches, and character of 
discharge of all of the veteran's active 
military service.  This includes claimed 
Army active duty (apparently in the early 
1970s) which followed the April-June 1971 
active duty in the Air Force.

The RO should obtain, from the service 
department, any additional service 
medical records from the veteran's April-
June 1971 Air Force active duty, 
including the report of any examination 
conducted in conjunction with 
administrative discharge from this period 
of service.  The RO should also obtain 
service personnel records from this 
period of service, particularly those 
pertaining to the reasons for the 
administrative discharge.

The RO should obtain, from the service 
department, all service medical and 
personnel records related to any verified 
period of active duty in the Army 
(reportedly in the early 1970s, following 
the active duty in the Air Force).

2.  The RO should obtain copies of all VA 
treatment records, from the VAMC in 
Albany and any other indicated VA 
facility, concerning the veteran's 
treatment for any condition since his 
June 1971 discharge from the Air Force. 

3.  The RO should request that the 
veteran submit the names and addresses of 
all non-VA medical care providers who 
have treated him, before or since 
service, for a seizure disorder or a 
condition related to a seizure disorder.  
After securing the necessary releases, 
the RO should obtain copies of the 
related medical records. 

4.  After performing the above 
development, and otherwise assuring 
compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 
(e.g., providing a VA examination if 
indicated under new 38 U.S.C.A. § 5103A), 
the RO should adjudicate, on the merits, 
the claim of service connection for 
seizure disorder.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


- 4 -


